Cobb, 'J.
The bill of exceptions in this case was filed in the office of the clerk of the trial court on the 10th day of September, 1903, which was less than thirty days before the first day of the October term, 1903. The bill of exceptions and record reached the office of the clerk of this court on the 11th day of September, 1903, which was more than twenty days before the commencement of the October term, 1903, and therefore before the return day for that term. As the case was brought to this court upon an ordinary writ of error, the clerk entered the case upon the docket of the March term, 1904. Under the ruling of this court in Logan v. Western & Atlantic Railroad Company, 86 Ga. 493, the clerk had no authority to do other than docket the case as he did. Counsel for both parties now unite in an application to have the case transferred from the docket of the March term, 1904, to the docket of the October term, 1903. As this court has no jurisdiction of the case until the March term arrives, it has no authority to transfer the case as prayed, and neither counsel nor parties can by consent confer upon this court jurisdiction of the case. The motion to transfer must be denied.

Motion denied.


All the Justices concur.